                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 7/6/2021


 OSRAM SYLVANIA INC.,

                              Plaintiff,
                                                                  No. 20-CV-9858 (RA)
                         v.
                                                                         ORDER
 LEDVANCE LLC,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         On February 25, 2021, the Court stayed discovery of this action pending Plaintiff’s appeal of this

Court’s January 27, 2021 order denying its motion for a preliminary injunction, ordering the parties to file

a letter proposing next steps within one week of the resolution of the appeal. On June 22, 2021, it was

reported to the Court that the parties had filed a stipulation withdrawing that appeal. By no later than July

9, 2021, the parties shall file the letter updating the Court on the status of this case.



SO ORDERED.

Dated:      July 6, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
